       Case 4:18-cr-00026-RGE-CFB Document 236 Filed 11/19/18 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF IOWA


UNITED STATES OF AMERICA,                                         )
                                                                  )        Crim. No. 4:18-CR-026
                  v.                                              )
                                                                  )        GOVERNMENT’S
JEFFREY CHAFFEE,                                                  )        SENTENCING
                                                                  )        MEMORANDUM
                  Defendant.                                      )


                                            Table of Contents

INTRODUCTION .......................................................................................................... 1

ADVISORY GUIDELINES RANGE ............................................................................. 2
     A. Drug Quantity................................................................................................ 2
     B. Guidelines Calculation .................................................................................. 3

THE § 3553(a) FACTORS SUPPORT A SENTENCE OF 120 MONTHS’ .................. 3

CONCLUSION............................................................................................................... 5

                                               INTRODUCTION

         Defendant was charged in a Superseding Indictment with conspiracy to

distribute methamphetamine, in violation of Title 21, United States Code, Sections

846     and       841(b)(1)(A)         (Count       1);     possession         with      intent       to    distribute

methamphetamine, in violation of Title 21, United States Code, Section 841(a)(1) and

(b)(1)(B) (Count 7); and possession of a firearm in furtherance of a drug trafficking

crime, in violation of Title 18, United States Code, Section 924(c)(1)(A)(i) (Count 8).

On July 30, 2018, Defendant pled guilty to Count 1 of the Indictment; Counts 7 and

8 will be dismissed at the time of sentencing.


                                                            1
     Case 4:18-cr-00026-RGE-CFB Document 236 Filed 11/19/18 Page 2 of 5




      The issues to be resolved at the time of sentencing are: (1) the drug quantity

attributable to Defendant and the resulting base offense level; and (2) the ultimate

sentence to be imposed.

                       ADVISORY GUIDELINES RANGE

      A. Drug Quantity

      The presentence investigation report (PSR) attributes the following drug

quantities to Defendant: (1) 276.62 grams actual methamphetamine, recovered from

Defendant’s residence (¶ 30); and (2) 3,472.67 grams of methamphetamine mixture

that Defendant admitted to receiving and distributing during a post-Miranda

interview (¶ 31). Defendant objects to the attribution of the 276.62 grams of actual

methamphetamine, contending it should be subsumed in the quantity included in

paragraph 31 of the PSR (Defendant’s post-Miranda statement).

      Defendant is mistaken.      The PSR specifically subtracts the quantity of

methamphetamine seized from Defendant’s residence and determined to be actual

methamphetamine.          See ¶ 31 (subtracting out 276.62 grams of actual

methamphetamine seized and attributed to Defendant in paragraph 30).             By

subtracting the methamphetamine seized from Defendant’s statements of

methamphetamine       obtained,    the    PSR     avoids    double-counting     this

methamphetamine. There is no viable objection. In fact, the government, and the

PSR, resolves questions about the purity of historically-received methamphetamine

in Defendant’s favor, attributing it as methamphetamine mixture (as opposed to ice

methamphetamine), despite the seized methamphetamine being 100% pure.



                                         2
     Case 4:18-cr-00026-RGE-CFB Document 236 Filed 11/19/18 Page 3 of 5




      B. Guidelines Calculation

      The PSR correctly calculates the advisory guidelines range in this case as

follows:

      Base offense level (§2D1.1)              34
      Dangerous weapon (§2D1.1(b)(1))          +2
      Acceptance (§3E1.1)                      -3
      Total offense level                      33

      Criminal History                         I

      Guidelines range:                        135 to 168 months’ imprisonment

    THE § 3553(a) FACTORS SUPPORT A SENTENCE OF 120 MONTHS’

      The appropriate sentence to be imposed by the Court should be “sufficient but

not greater than necessary” to meet relevant sentencing objectives, which include:

      1.     the nature and circumstances of the offense and history and
             characteristics of the defendant;
      2.     the need for the sentence imposed –
                A. to reflect the seriousness of the offense, to promote respect for the
                    law, and to provide just punishment for the offense;
                B. to afford adequate deterrence to criminal conduct;
                C. to protect the public from further crimes of the defendant; and
                D. to provide the defendant with needed educational or vocational
                    training, medical care, or other correctional treatment in the most
                    effective manner;
      3.     the kinds of sentences available;
      4.     the guideline sentencing range;
      5.     any pertinent policy statement;
      6.     the need to avoid unwarranted sentence disparities among defendants
             with similar records who have been found guilty of similar conduct; and
      7.     the need to provide restitution to any victims of the offense.

See 18 U.S.C. § 3553(a). For the reasons that follow, the § 3553(a) factors support a

sentence of 120 months’ imprisonment.




                                           3
     Case 4:18-cr-00026-RGE-CFB Document 236 Filed 11/19/18 Page 4 of 5




       Defendant committed an       indisputably serious offense.     Defendant was

receiving significant quantities of methamphetamine from co-defendant Terry Sapp,

who was obtaining and distributing hundreds of pounds of methamphetamine in the

Southern District of Iowa during the course of the conspiracy.     Defendant himself

dealt with Sapp for six months. PSR ¶ 31. Defendant obtained ounce and multi-

ounce quantities of methamphetamine from Sapp, eventually working his way up to

half-pound quantities. Id. At the time of the search warrant, Defendant possessed

276 grams of actual methamphetamine, $11,940 in cash, and a firearm. Id. ¶ 30.

Although Defendant did not possess this firearm in furtherance of his drug trafficking

activity, Defendant’s knowing possession of a firearm in his residence, where he

stored drugs and drug proceeds, heightens the danger of his drug trafficking. He

posed a significant danger to himself, his spouse, and others.

       Defendant’s criminal history is relatively limited, given his criminal conduct

in this case. Defendant’s only criminal convictions within the last two decades involve

driving with a barred or suspended license. PSR ¶¶ 69-73. Save for Defendant’s 1999

conviction for assault, Defendant has no prior history of violence or significant drug

activity.   Defendant was on pretrial release from the time of his initial arrest

(February 14, 2018) until the time of his guilty plea on August 14, 2018. During this

time, Defendant had no violations of his release conditions. He completed substance

abuse treatment and showed a willingness to work toward sobriety. Id. ¶ 111. He

has demonstrated an ability to contribute positively to the community when he is

sober; from 2000 to 2013, he abstained from methamphetamine, was employed as a



                                          4
      Case 4:18-cr-00026-RGE-CFB Document 236 Filed 11/19/18 Page 5 of 5




union carpenter, and had no significant criminal violations. Id. ¶¶ 108, 120. He has

incurred no disciplinary violations since he has been in custody. Id. ¶ 11.

                                         CONCLUSION

       For these reasons, the Court should impose a sentence of 120 months’

imprisonment.

                                                       Respectfully Submitted,

                                                       Marc Krickbaum
                                                       United States Attorney

                                                 By: /s/ Mikaela J. Shotwell
                                                     Mikaela J. Shotwell
                                                     Assistant United States Attorney
                                                     United States Courthouse Annex
                                                     110 East Court Avenue, Suite 286
                                                     Des Moines, Iowa 50309-2053
                                                     Tel: (515) 473-9300
                                                     Fax: (515) 473-9292
                                                     Email: mikaela.shotwell@usdoj.gov



CERTIFICATE OF SERVICE

I hereby certify that on November 19, 2018, I electronically
filed the foregoing with the Clerk of Court using the
CM ECF system. I hereby certify that a copy of this
document was served on the parties or attorneys of
record and the United States Probation Officer by:

____ U.S. Mail ____ Fax ____ Hand Delivery

 X ECF/Electronic filing      Other means (email)

UNITED STATES ATTORNEY

By:   /s/ Mikaela J. Shotwell




                                                  5
